DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lama et al. (of record) in view of Leandro et al. (of record).

Lama teaches that the copaiba oil obtained from the Copaifera plant and the fractions including diterpene acids have an antiproliferative activity with respect to prostate cancer cell lines. The claims differ in that the oleoresin or the composition is intended for treating benign hyperplasia of the prostate or prostate cancer. The problem addressed by the application is that of providing means for treating benign hyperplasia of the prostate or prostate cancer. Leandro describes the fact that alpha-humulene, which is in Copaifera oleoresin, is cytotoxic to prostate adenocarcinoma cells, and that beta-elemene inhibits the proliferation of cancerous cells of the prostate. In view of the disclosures of Lama and Leandro, it would be obvious for a person skilled in the art to use Copaifera oleoresin in order to treat prostate cancer in a person in need thereof. In particular, Lama discloses the fact that the fractions of copaiba oil having diterpene acids, including copalic acid and hardwickiic acid, have an antiproliferative activity with respect to cancerous prostate cells (cf. diagram 1 and figure 4). Note that Leandro teaches that copaiba oleoresin is obtained from the trunk of several copaifera species which inlcude the ones in claims 2 and 5. Note oral administeration page 2 of Leandro. Since the oleoresin is coming from the same source as claimed it will inherently have the same fraction of diterpenic acids as claimed in the claims. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655